DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claim 1-16 in the reply filed on May 24, 2022 is acknowledged.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farber (US 5,266,019).
In regards to claim 1, Farber teaches a nozzle assembly (H) for dispensing a material, the nozzle assembly comprising:
a nozzle (H) including a nozzle head (6), the nozzle head having a body that includes a side surface (H can be used in different orientations; col. 1, line 60 - col. 2, line 6) and a nozzle recess (30) extending into the body from the side surface;
a baffle plate (8) including a cutout (38, 40, 42) that extends through the baffle plate, wherein the baffle plate is received in the nozzle recess (30) such that the nozzle head and the baffle plate define a cavity (24, 28); and
a cover plate (10) attached to the nozzle head such that the cover plate secures the baffle plate (8) within the nozzle recess (30), wherein an outlet passage is defined between the baffle plate (8) and the cover plate (10), the outlet passage being fluidly connected to the cavity (24, 28) through the cutout (38,40,42) of the baffle plate (fig. 3, 8; col. 3 lines 45-55, col. 4, lines 1- 20).
In regards to claim 15, Farber teaches the nozzle head includes a plurality of laterally aligned channels (16, 18, 20) that extend from a transfer passage defined by the nozzle head to the cavity (fig. 3, 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu (JP 2007125503, provided translation cited below).
In regards to claim 1, Toshikazu teaches a die coating apparatus  for dispensing a coating liquid (material) comprising:
a nozzle including a holding portion-21 (nozzle head), the nozzle is provided as an upper division-5 and lower division-7 where the lower division has a body that includes a side surface and an insertion recess-21b (nozzle recess) extending into the body of lower division from the side surface (fig. 5-6; abstract, para. 21-23);
a baffle plate provided as an adjusting plate-23, an intermediate plate-22 and an embedding plate-24 that includes a recess part-10a (cutout) that extends through the intermediate plate-22, wherein the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 are received in the insertion recess-21b, such that at least the recess part-10a defines a cavity (fig. 5-7; para. 22-25) and
an upper division-5 (cover plate) attached to the lower division-7, such that the upper division-5 secures the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 within the insertion recess-21b, 
wherein a discharge port (12, outlet passage) is defined between the intermediate plate-22, the embedding plate-24 and the upper division-5, the discharge port (outlet passage) being fluidly connected to the cavity through the cutout of intermediate plate-22 and embedding plate-24 (fig. 5-7; para. 20, 27).
Toshikazu teaches the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 will address the claim baffle plate.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the plurality of plates as discussed into a single plate, because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).  
 In regards to claims 2 and 16, Toshikazu teaches the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 provide an upper surface, a lower surface opposite the upper surface along a vertical direction, a front surface, and a rear surface opposite the front surface along a longitudinal direction that is perpendicular to the vertical direction, wherein the recess part-10a extends 1) into the intermediate plate-2 and embedding plate-24 from the upper surface and 2) from the front surface to the rear surface (fig. 6-7).
In regards to claim 3, Toshikazu teaches the baffle plate provided as the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 has the front surface that is coplanar with a side surface of the insertion recess-21b of the holding portion-2 (fig. 5-6).
In regards to claims 4-6, Toshikazu teaches the baffle plate provided as the adjusting plate-23, the intermediate plate-22 and the embedding plate-24, where the intermediate plate-22 and the embedding plate-24 provide first and second cutout surfaces that extend from the upper surface along the vertical direction, and a third cutout surface that extends from the first cutout surface to the second cutout surface, such that the first, second, and third cutout surfaces define the cutout (fig. 6-7).
In regards to claim 7, Toshikazu teaches the insertion recess-21b comprises a first height measured along a vertical direction and recess part-10a (cavity) has a second height along the vertical direction, where the first height is greater than the second height (fig. 5-6).
In regards to claims 11-12, Toshikazu teaches a first extension (area before tapering of lip part #14 in fig. 5/6) and a second extension (area of tapering of lip part #14 in fig. 5/6), where the first and second extensions extend downwardly from an end of the upper division-5 (cover plate).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu as applied to claims 1-7, 11-12 and 16 above, and further in view of Feathers (US 4,411,614).
In regards to claim 13, Toshikazu as discussed above, but does not explicitly teach baffle plate comprises an aluminum alloy.
However, Feathers teaches an insert (34, baffle plate) comprising a metal such as aluminum (col. 3, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the aluminum composition of Feathers onto the baffle plate of Toshikazu because Feathers teaches it is easily machinable metal to provide the desired shape (col. 3, lines 45-50).

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the nozzle further includes: an upper flange having an inlet for receiving the material; and an arm extending from the upper flange to the nozzle head, the arm defining a passage in fluid communication with the inlet and the cavity, in combination with the other limitations set forth in the claim.
In regards to claim 10, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the cover plate defines a front surface, a rear surface opposite the front surface along a longitudinal direction, and an outlet recess that extends into the cover plate from the rear surface, wherein the outlet recess at least partially defines the outlet passage in combination with the other limitations set forth in the claim.
In regards to claim 14, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the baffle plate includes a flange extending into the cavity in combination with the other limitations set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717